DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	This action is responsive to applicants’ amendment filed on December 14, 2020.
3.	Claims 2-21 are presented for examination.
4.	Claims 2 and 11 are amended.
5.	Claim 1 is cancelled by the applicant.
Claim Objections
6.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As noted in the section on allowable subject matter below, these claims contain allowable subject matter but depend on a rejected claim.
Response to Arguments
7.	Applicant's arguments filed on December 14, 2020 have been fully considered but they are not persuasive.
8.	Applicants argue, “But Linden fails to disclose ‘notifying … a remainder of the plurality of computing devices that the failover-quorum-non-eligibility mode has been entered” as recited in amended claim 2.

Examiner respectfully disagrees. Specifically, Applicants characterizations that Linden fails to disclose, “notifying … a remainder of the plurality of computing devices that the failover-quorum-non-eligibility mode has been entered” is not correct. Linden is explicitly notifying a remainder of the plurality of computing devices. For instance, (see [0157]) the system monitoring and failover module [Figure 4, element 464] used to monitor cluster devices. This monitoring and failover module receive status messages from other cluster devices. Once received these status message, the monitoring and failover module generate and transmit status message to other cluster devices (i.e. notifying … a remainder of the plurality of devices). Linden further describes the same again in [0158] e.g., “the monitoring and failover module 464, along with the flow assignment module 460, may assign the tasks of the failed over device to one or more replacement devices … The flows may be transitioned to existing, active cluster devices and/or to standby cluster devices that have been activated responsive to the failure. When the new device(s) are selected, the flow, run-time synchronization data 474 associated therewith may be sent to the corresponding replacement devices, which may use the data to resume handling the flows”.
Thus, applicant’s arguments that Linden fails to disclose notifying … a remainder of the plurality of computing devices is not persuasive in view of Linden’s explicit teachings. 


 	Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the combination of Linden and Zohar clearly discloses. For instance, Zohar methodically isolate the malfunction device, such as a failed primary server will be removed (i.e., excluded) to ensure that any event which may have damaged the primary server is not likely to also affect the integrity of the backup system (See Zohar [0010]). 
 	Furthermore, Zohar clearly describe excluding the malfunctioned computing device from being active. For instance, (see [0080]) e.g., “In accordance with some embodiments of the present invention, the configuration associated with the first breakdown state may be maintained in a non-active mode until it is determined that the first breakdown state should be initiated”. The malfunctioned computing device will be maintained in a non-active mode (i.e., excluding).  	Additionally, Linden discloses demoting (i.e., excluding) a cluster master from election for various other reasons, including device failure (hardware, software, communications interface or the like), See (Linden [0082]-[0083]. When the cluster master, excluded from active operation, a failover operation may occur. Another device promoted as a cluster master. Thus, the combination of the prior art meets the argued claim features. Therefore, for all the above reasons, applicant’s arguments are not persuasive. Thus, the rejections are maintained as cited below.

Examiner Note
10.	Examiner noted, on page 9 of the Remarks, the Applicants attorney alleged, “Applicant’s representative repeatedly reached out the Examiner to attempt to schedule an interview. However, Applicant’s phone calls were not returned”. 
 	In response to applicant’s notes on pg. 9, the examiner’s records reflect an agreement on October 27, 2020 between applicant and examiner to schedule an interview on October 28, 2020. The examiner’s records also reflect that the examiner was not contacted at the agreed upon time. The examiner is always available for interviews and can be reached via the contact information found at the bottom of this Office Action.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

12.	Claims 2-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Linden et al. U.S. 2010/0162036 A1 (hereinafter Linden) in view of Zohar et al. U.S. 2007/0180309 A1 (hereinafter Zohar) further in view of Dinker US 2004/0254984 A1 (hereinafter Dinker).
Regarding claim 2, Linden discloses a method comprising:
receiving, by a computing device, a temporary maintenance event indicating that the computing device is to enter a failover-quorum-non-eligibility mode (Linden [0170] where a cluster management module [Figure 4, element 466] receives via the configuration interface [Figure 4, element 467]. Failover-quorum-eligibility mode is that is a process of a new master candidate is determined through an election among the plurality of nodes, whereas failover-quorum-non-eligibility mode is where a node excluded from a failover quorum eligibility. See Applicants [Abstract & 0012]. In computing and related technologies such as networking, failover 1 is switching to a redundant or standby computer server. Linden system implemented a health score of a device that include failover. For example, the device may be due for maintenance (e.g., 
transitioning, by the computing device, to the failover-quorum-non-eligibility mode from a failover-quorum-eligibility mode in response to receiving the temporary maintenance event (Linden [0105] e.g., “the device may transmit a status message comprising a health score (or other data), indicating that the device is to be taken down. Similarly, when the device determines that it is no longer providing acceptable levels or service (e.g., due to application-layer failures”. See also [0058] e.g., “The cluster master may be configured to synchronize global, run-time synchronization data with the backup master. The global, run-time synchronization data may include the data needed by the backup master to begin operating as the cluster master (e.g., cluster configuration, cluster state, and the like)”).
Linden does not clearly disclose ceasing to acknowledge, by the computing device, a replication request received from a master computing device, wherein the master computing device and a plurality of computing devices form a distributed data store, wherein the plurality of computing devices includes the computing device. 	Zohar disclose the feature: ceasing to acknowledge, by the computing device, a replication request received from a master computing device, wherein the master computing device and a plurality of computing devices form a distributed data store, wherein the plurality of computing devices includes the computing device (Zohar [0119] where one of the quorum member stop acknowledging synchronization request over a 
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Linden with Zohar. Linden and Zohar are analogous, because they are from the same field of endeavor as the claimed invention. One would have been motivated to combine them in order the design configuration of the system allows a user to easily and quickly back up or mirror data stored in the data storage server/system, while mitigating massive data loss due to damage or malfunction of a primary data storage server. 
The combination of Linden and Zohar discloses notifying, by the computing device, the master computing device and a remainder of the plurality of computing devices that the failover-quorum-non-eligibility mode has been entered by the computing device (Linden [0157] he system monitoring and failover module [Figure 4, element 464] used to monitor cluster devices. This monitoring and failover module receive status messages from other cluster devices. Once received these status may assign the tasks of the failed over device to one or more replacement devices … The flows may be transitioned to existing, active cluster devices and/or to standby cluster devices that have been activated responsive to the failure. When the new device(s) are selected, the flow, run-time synchronization data 474 associated therewith may be sent to the corresponding replacement devices, which may use the data to resume handling the flows”),  wherein the computing device is temporarily excluded during the failover-quorum-non-eligibility mode from participating in an election for a new master computing device (Linden [0083] when the cluster master [Figure 3A, element 320]) demoted, or the cluster masters lowered to a reduced position, a failover operation conducted. The failover operation then promoting another device to operate as a cluster master in this case, See [Figure 3A, element 340] the active device will be elected as a master, or, See [Figure 3A, element 330] the backup master device, may be elected as the new cluster master. See also [0085]-[0086]. See also [0085]-[0086] e.g., “… electing a new backup master 330 may comprise determining which, if any, cluster devices 340 or 350 are eligible to operate in the backup master operational mode 330 (e.g., based upon health score, processing load, device capabilities, such as processor speed, storage space, number and/or type of available communications interfaces, and the like). If more than 
The combination of Linden, Zohar, and Dinker discloses receiving, by the computing device, a transition event indicating that the computing device is to re-enter the failover-quorum-eligibility mode (Linden [0058] a device may be deactivated for maintenance or upgrade operation or any other reason like by being reset, by being failed over, or the like. Once the device set from reset, it may enter the discoverable state (the idea of discoverable state is equivalent to failover-quorum eligibility mode). See also [0131 & 0174], e.g., “the device 410 may be upgraded and rejoined to the cluster. The device 410 may resume acting as the cluster master (e.g., by failing over the temporary cluster master selected above) and/or may resume operation in another role within the cluster (e.g., as a backup master, active, or standby cluster device)”);
transitioning, by the computing device, to the failover-quorum-eligibility mode responsive to receiving the transition event (Linden [0174] e.g., “The device 410 may resume acting as the cluster master (e.g., by failing over the temporary cluster master selected above) and/or may resume operation in another role within the cluster (e.g., as a backup master, active, or standby cluster device)”); and
notifying, by the computing device, the master computing device and the remainder of the plurality of computing devices that the failover-quorum-eligibility mode has been re-entered by the computing device, wherein the computing device is included as part of the quorum of the plurality of computing devices that are eligible to participate in the election for a new master computing device (Linden [0058] e.g., “The device may leave the cluster member state 230 by being deactivated (e.g., by the cluster master, a 

Regarding claim 3, the rejection is of claim 2 is hereby incorporated by reference, Linden, Zohar, and Dinker discloses a method, wherein the temporary maintenance event is a message received as part of a graceful shutdown of the computing device (Linden [0105] where a device due for maintenance a status message transmitted. The status message comprises a health score or data indicating that the device is to be taken down). 

Regarding claim 4, the rejection is of claim 2 is hereby incorporated by reference, Linden, Zohar, and Dinker discloses a method, wherein the temporary maintenance event is a result of system operator intervention (Linden [0170] where the cluster management module (See [Figure 4, element 466]) as a function provides configuration of updates and modifications of the devices within the cluster. This required upgrade operation implemented to each device in any cluster within the system).

Regarding claim 5, the rejection is of claim 2 is hereby incorporated by reference, Linden, Zohar, and Dinker discloses a method, further comprising during the failover-quorum-non-eligibility mode, ceasing to acknowledge a data item replication request received from the master computing device (Zohar [0119] where one of the quorum 

Regarding claim 6, the rejection is of claim 2 is hereby incorporated by reference, Linden, Zohar, and Dinker discloses a method, wherein the transition event is a result of a graceful shutdown of the computing device (Linden [0105] e.g., “the device may transmit a status message comprising a health score (or other data), indicating that the device is to be taken down. Similarly, when the device determines that it is no longer providing acceptable levels or service (e.g., due to application-layer failures”. See also [0058] e.g., “The cluster master may be configured to synchronize global, run-time synchronization data with the backup master. The global, run-time synchronization data may include the data needed by the backup master to begin operating as the cluster master (e.g., cluster configuration, cluster state, and the like)”).



Regarding claim 8, the rejection is of claim 2 is hereby incorporated by reference, Linden, Zohar, and Dinker discloses a method, further comprising after receiving the transition event and before sending a notification of entering the failover-quorum-eligibility mode, processing at least one data item replication request received from the master computing device during the failover-quorum-non-eligibility mode (Linden [0060] where the cluster master configured to synchronize the cluster device to perform the task with minimal interruption and perform load balancing, e.g., “assigning tasks to active cluster members (e.g., perform a load balancing function), handling network flows, monitoring cluster health, managing device failover (e.g., providing for activation of standby cluster members in response to a failure of one or more of the active devices), and the like”. When a cluster master health score below the pre-determined threshold, the task will be transformed to a new master cluster. See also [0061-0063]).

Regarding claim 9, the rejection is of claim 8 is hereby incorporated by reference, Linden, Zohar, and Dinker discloses a method, further comprising determining that the 

Regarding claim 10, the rejection is of claim 2 is hereby incorporated by reference, Linden, Zohar, and Dinker discloses a method, wherein each remainder one of the plurality of computing devices in the distributed data store is notified that the computing device has entered the failover-quorum-non-eligibility mode (Linden 0038] where the device in a specific cluster transmits a periodic status message to each other through the master cluster. See also [0046], e.g., “other cluster devices may be configured to transmit discovery messages within a cluster network.” See also [0101], e.g., “The status messages may be transmitted using a shared cluster interface (e.g., interface ports 111A-C of FIG. 1). The status messages may provide an indication that the cluster device is operational and capable of accepting tasks from the cluster master 320”).

Regarding claim 11, Linden discloses a system comprising:  	a computing device comprising a processor (Linden [0064] “comprising a processor “) and memory (Linden [0064] “comprising a processor and memory”), the computing device configured to at least:
receive a temporary maintenance event indicating that the computing device is to enter a failover-quorum-non-eligibility mode (Linden [0170] where a cluster 
transition to the failover-quorum-non-eligibility mode from a failover-quorum-eligibility mode in response to receiving the temporary maintenance event (Linden [0105] e.g., “the device may transmit a status message comprising a health score (or other data), indicating that the device is to be taken down. Similarly, when the device determines that it is no longer providing acceptable levels or service (e.g., due to application-layer failures”. See also [0058] e.g., “The cluster master may be configured to synchronize global, run-time synchronization data with the backup master. The global, run-time synchronization data may include the data needed by the backup master to begin operating as the cluster master (e.g., cluster configuration, cluster state, and the like)”).

Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Linden with Zohar. Linden and Zohar are analogous, because they are from the same field of endeavor as the claimed invention. One would have been motivated to combine them in order the design configuration of 
The combination of Linden and Zohar discloses notify the master computing device and at least one of a remaining ones of the plurality of computing devices that the failover-quorum-non-eligibility mode has been entered by the computing device (Linden [0157] he system monitoring and failover module [Figure 4, element 464] used to monitor cluster devices. This monitoring and failover module receive status messages from other cluster devices. Once received these status message, the monitoring and failover module generate and transmit status message to other cluster devices (i.e. notifying … a remainder of the plurality of devices) where the cluster master fails and entered failover quorum non-eligible mode, e.g., “when the cluster master fails over (due to a device failure, upgrade, maintenance, or the like)”. See also [0158] e.g., “e.g., “the monitoring and failover module 464, along with the flow assignment module 460, may assign the tasks of the failed over device to one or more replacement devices … The flows may be transitioned to existing, active cluster devices and/or to standby cluster devices that have been activated responsive to the failure. When the new device(s) are selected, the flow, run-time synchronization data 474 associated therewith may be sent to the corresponding replacement devices, which may use the data to resume handling the flows”), wherein the computing device is temporarily excluded during the failover-quorum-non-eligibility mode from participating in an election for a new master node among a quorum of the remaining ones of the plurality of computing devices (Linden [0083] when the cluster 
The combination of Linden and Zohar does not clearly disclose the election being based at least in part on a consensus among a quorum of the remainder of the plurality of computing devices.  	However, Dinker discloses the election being based at least in part on a consensus among a quorum of the remainder of the plurality of computing devices. (Dinker [0010]-[0012] wherein the implemented method involves requesting a consensus corresponding to cluster serviceability update from nodes in a cluster upon receiving a request to perform the update. Each node provides a vote corresponding to the update to other nodes in the cluster, e.g., “Each node may include a consensus module and a serviceability module. In response to receiving a request to perform a serviceability update from a serviceability module, a consensus module may be 
The combination of Linden, Zohar, and Dinker receive a transition event indicating that the computing device is to re-enter the failover-quorum-eligibility mode (Linden [0058] a device may be deactivated for maintenance or upgrade operation or any other reason like by being reset, by being failed over, or the like. Once the device set from reset, it may enter the discoverable state (the idea of discoverable state is equivalent to failover-quorum eligibility mode). See also [0131 & 0174], e.g., “the device 410 may be upgraded and rejoined to the cluster. The device 410 may resume acting as the cluster master (e.g., by failing over the temporary cluster master selected above) and/or may resume operation in another role within the cluster (e.g., as a backup master, active, or standby cluster device)”);
transition to the failover-quorum-eligibility mode responsive to receiving the transition event (Linden [0174] e.g., “The device 410 may resume acting as the cluster 
notify the master computing device and at least one of a remainder of the plurality of computing devices that the failover-quorum-eligibility mode has been re-entered by the computing device, wherein the computing device is included as part of the quorum of the plurality of computing devices that are eligible to participate in the election for a new master computing device (Linden [0058] e.g., “The device may leave the cluster member state 230 by being deactivated (e.g., by the cluster master, a human operator, or the like), being deactivated for an upgrade operation, by being reset, by being failed over, or the like. If the device is deactivated, it may enter the non-member state 280. If the device is reset, it may enter the discoverable state 210, at which point the device may rejoin the cluster as described above”). 

Regarding claim 12, the rejection is of claim 11 is hereby incorporated by reference, Linden, Zohar, and Dinker discloses a system, wherein the temporary maintenance event is a result of a graceful shutdown of the computing device (Linden [0105] where a device due for maintenance a status message transmitted. The status message comprises a health score or data indicating that the device is to be taken down).

Regarding claim 13, the rejection is of claim 11 is hereby incorporated by reference, Linden, Zohar, and Dinker discloses a system, wherein the temporary 

Regarding claim 14, the rejection is of claim 11 is hereby incorporated by reference, Linden, Zohar, and Dinker discloses a system, wherein the computing device is further configured to cease to acknowledge a data item replication request received from the master computing device during the failover-quorum-non-eligibility mode (Zohar [0119] where one of the quorum member stop acknowledging synchronization request over a certain period of time, the system controller initiate the alternative node resume the task, e.g., “in case that a certain number of synchronization requests are not acknowledged over a certain period of time, the system controller 250 either directly or in cooperation with the first primary mirroring module 230 may deduce that the primary slave system 20 has broken down and may initiate the second breakdown state discussed above. In another example, the second breakdown state may be deduced when a specific signal indicating that a breakdown has occurred is received from the primary slave system 20. The primary slave system 20 may issue and transmit to the master storage system 10 a signal indicating a breakdown when one or more of the elements associated with the primary slave system 20 are not functioning properly”). 


Regarding claim 16, the rejection is of claim 11 is hereby incorporated by reference, Linden, Zohar, and Dinker discloses a system, wherein the transition event is a result of system operator intervention (Linden [0105] e.g., “the device may transmit a status message comprising a health score (or other data), indicating that the device is to be taken down. Similarly, when the device determines that it is no longer providing acceptable levels or service (e.g., due to application-layer failures”. See also [0058]. This transition taking place as a result of system operation intervention).

Regarding claim 17, the rejection is of claim 11 is hereby incorporated by reference, Linden, Zohar, and Dinker discloses a system, wherein the computing device is further configured to after receiving the transition event and before sending a notification of entering the failover-quorum-eligibility mode, process at least one data 

Regarding claim 18, the rejection is of claim 17 is hereby incorporated by reference, Linden, Zohar, and Dinker discloses a system, wherein the computing device is further configured to determine that the computing device is up to date in processing data item replication requests as compared to other computing devices in the distributed data store (Linden [0171-0172] where the system cluster management configured to maintain the system upgraded and maintained properly).

Regarding claim 19, the rejection is of claim 11 is hereby incorporated by reference, Linden, Zohar, and Dinker discloses a system, wherein each remaining ones of the plurality of computing devices in the distributed data store is notified that the computing device has re-entered the failover-quorum-non-eligibility mode (Linden 0038] where the device in a specific cluster transmits a periodic status message to each other through the master cluster. See also [0046], e.g., “other cluster devices may be 

Regarding claim 20, Linden discloses a method comprising:
receiving a first notification from a computing device of a plurality of computing devices in a quorum that the computing device is temporarily entering a failover-quorum-non-eligibility mode from a failover-quorum-eligibility mode (Linden [0170] where a cluster management module [Figure 4, element 466] receives via the configuration interface [Figure 4, element 467]. Failover-quorum-eligibility mode is that is a process of a new master candidate is determined through an election among the plurality of nodes, whereas failover-quorum-non-eligibility mode is where a node excluded from a failover quorum eligibility. See Applicants [Abstract & 0012]. In computing and related technologies such as networking, failover 2 is switching to a redundant or standby computer server. Linden system implemented a health score of a device that include failover. For example, the device may be due for maintenance (e.g., a software or a hardware updates). “Responsive to the maintenance requirement, the device may transmit a status message comprising a health score (or other data), 
including the computing device as part of the quorum of the plurality of computing devices that is eligible to participate in a subsequent election of a subsequent new master computing device (Linden [0072] e.g. “Assigning a role to the device may further comprise electing the device to act as a cluster master or backup master as described 
 	Linden does not clearly disclose excluding the computing device from being eligible to be part of the quorum during an election of a new master computing device among the Quorum of the plurality of computing devices.
 Zohar disclose the feature excluding the computing device from being eligible to be part of the quorum during an election of a new master computing device among the Quorum of the plurality of computing devices (Zohar [0119] where one of the quorum member stop acknowledging synchronization request over a certain period of time, the system controller initiate the alternative node resume the task, e.g., “in case that a certain number of synchronization requests are not acknowledged over a certain period of time, the system controller 250 either directly or in cooperation with the first primary mirroring module 230 may deduce that the primary slave system 20 has broken down and may initiate the second breakdown state discussed above. In another example, the second breakdown state may be deduced when a specific signal indicating that a breakdown has occurred is received from the primary slave system 20. The primary slave system 20 may issue and transmit to the master storage system 10 a signal indicating a breakdown when one or more of the elements associated with the primary slave system 20 are not functioning properly”)
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Linden with Zohar. Linden and Zohar are analogous, because they are from the same field of endeavor as the claimed invention. 
The combination of Linden and Zohar does not clearly disclose the election being based at least in part on a consensus among a quorum of the remainder of the plurality of computing devices.  	However, Dinker discloses the election being based at least in part on a consensus among a quorum of the remainder of the plurality of computing devices. (Dinker [0010]-[0012] wherein the implemented method involves requesting a consensus corresponding to cluster serviceability update from nodes in a cluster upon receiving a request to perform the update. Each node provides a vote corresponding to the update to other nodes in the cluster, e.g., “Each node may include a consensus module and a serviceability module. In response to receiving a request to perform a serviceability update from a serviceability module, a consensus module may be configured to send a vote request to the consensus modules included in each of the other nodes. Each consensus module may be configured to send a vote to each other consensus module in response to receiving the vote request”. See also [0053] & [0055]). 	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Linden and Zohar with Dinker. Linden, Zohar, and Dinker are analogous, because they are from the same field of endeavor as the claimed invention. One would have been motivated to combine them in order each node .
Allowable Subject Matter
13.	As noted above claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The following is an examiner’s statement of reasons for indications of allowable subject matter. Regarding claim 21, after a thorough search and examination of the present application and prior art reviewed in searches claim 21 recites allowable subject matter. Claim 21 recites specific operations and limitations directed to computing devices that is eligible to participate in the subsequent election of the subsequent new master computing device after an acknowledgment of the second notification is sent from at least one computing device residing in a plurality of data centers excluding the computing device that entered the failover-quorum-eligibility mode.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/BERHANU MITIKU/Examiner, Art Unit 2156   

/MATTHEW ELL/Primary Examiner, Art Unit 2145                                                                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Failover vb. In a cluster network system (one with two or more interconnected servers), to relocate an overloaded or failed resource, such as a server, a disk drive, or a network, to its redundant, or backup, component. For example, when one server in two-server system stops processing because of a power outage or other malfunction, the system automatically fails over to the second server, with little or no disruption to the users (Microsoft Computer Dictionary Fifth Edition. Copyright ©2002 by Microsoft corporation).
        2 Failover vb. In a cluster network system (one with two or more interconnected servers), to relocate an overloaded or failed resource, such as a server, a disk drive, or a network, to its redundant, or backup, component. For example, when one server in two-server system stops processing because of a power outage or other malfunction, the system automatically fails over to the second server, with little or no disruption to the users (Microsoft Computer Dictionary Fifth Edition. Copyright ©2002 by Microsoft corporation).